DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I and Species b, collectively drawn to claims 1-3 and 5-13 in the reply filed on May 12, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 4 and 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and inventions, respectively, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miresmailli et al. US 2017/0030877.
Miresmailli et al. US 2017/0030877 disclose a method of managing crops (paragraphs [0059], [0066]); using an electronic device having an interface (paragraph [0008]; figure 11, item 1140); an electronic device and system for managing crops (paragraphs [0008], [0059]; crop monitoring system 100); a non-transitory computer readable medium having a program stored on the medium for managing crops (paragraph [0064]; CPU and control system 116; associated software 118; software implicitly encoded on spinning disk within CPU hard disk drive); memory (paragraphs [0059], [0064]; data storage device 114); a display for displaying an interface generated by the program (paragraph [0064]; user interface 128); processor coupled to the memory (paragraph [0064] CPU and control system 116); the method comprising: receiving a plurality of images captured by an image capturing device (paragraphs [0012], [0014]; the sensor module can comprise a thermal imaging sensor module, and/or a pair of high-resolution RGB-IR cameras for stereo imaging; the communications interface is operable to provide two-way communication between the multi-sensor device and a data processing unit over a wireless network, and/or is operable to receive control commands from a wireless mobile device); each of the plurality of images corresponding to a sample site location and having crop data associated with the sample site location (paragraphs [0011], [0064]; the sensor modules can comprise a physiological sensor module, a surface analysis sensor module, and a chemical sensor module; in some embodiments GPS positioning and positioning system 126 produces and associates a location tag with the sensor measurements; location tags can be stored in data storage device 114 and also transmitted, along with sensor data, via communications system/interface 120); generating a plurality of crop health-plots in a first display region of the interface based on the crop data associated with the received plurality of images (paragraph [0106]; figure 10B, screenshot 1000B; the disease, crop data associated with the received plurality of images is implicit in the pest, disease and deficiency indicators); and displaying a subset of sample site locations requiring one of a predetermined set of actions in a second display region of the interface based on a selection within one of the plurality of crop health-plots (paragraph [0065]; DPU 140 comprises at least one CPU 142 and a user interface 152; paragraph [0066]; first phase identifies problems with plants; paragraph [0068]; DPU 140 develops a secondary screening assignment for mobile platform 110; secondary screening phase allows commands to be sent to activate certain sensors; during secondary screening 445 mobile sensory platform 110 may move to potential problem plants identified in pre-screening phase 405; in some embodiments the sensors used in the second screening are selected based on the analysis of the pre-screening sensor data; paragraph [0106]; the dynamic mapping panel on the left alerts users to the location of problems in their crops, it indicates the phase and bay of the greenhouse for which information is being reported; in the top right quadrant the rows of the particular bay are shown; The dots indicate plants identified by the system as deviating from a health profile; the user can click on a dot and the location of the plant is more precisely identified, and a description of the problem and an indication of the probability of the problem is displayed, as shown in the lower right quadrant).  Accordingly, this structure is considered to meet the steps of “generating a graph”; “plotting one or more types of crop data”; “a second display region” and “plots on the graph” as broadly recited in claim 1.
With respect to dependent claims 2, 3 and 5-13, see the disclosure in paragraphs [0070], [0106]; item 480; figure 10B, screenshot 1000B.  See also the remaining Figures of Miresmailli et al. US 2017/0030877 and associated disclosure in Miresmailli et al. US 2017/0030877.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hatamian US 2018/0271029 A1 disclose automated plant management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 2, 2022